—Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered May 7, 1992, convicting defendant, after a jury trial, of two counts of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 4½ to 9 years on the first degree convictions and 3 to 6 years on the second degree convictions, unanimously affirmed.
Defendant’s claim that he was denied a fair trial by the prosecutor’s summation comments vouching for the veracity of the complaining witnesses is unpreserved for appellate review as a matter of law (People v Ball, 69 NY2d 641), and we decline to review it in the interest of justice. If we were to review it, we would find that the challenged comments were proper responses to defendant’s summation. Concur—Sullivan, J. P., Ellerin, Ross, Nardelli and Williams, JJ.